Citation Nr: 0808418	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-07 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbar spine degenerative disc disease, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1985 to March 1987.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Procedural history

In a May 2005 rating decision, the RO granted service 
connection for lumbar spine disease; a 20 percent disability 
rating was assigned.  The veteran filed a notice of 
disagreement in regards to the May 2005 rating decision.  She 
requested review by a decision review officer (DRO).  The DRO 
conducted a de novo review of the claim and confirmed the 
RO's findings in a March 2006 statement of the case (SOC).  
The veteran responded with the timely submission of a 
substantive appeal (VA Form 9) that same month.

The RO denied the veteran's claim for TDIU in a January 2006 
rating decision.  The veteran again requested review by a 
DRO, who conducted a de novo review of the claim and 
confirmed the RO's findings in an August 2006 statement of 
the case SOC.  The appeal was perfected with the submission 
of the veteran's VA Form 9 in August 2006.  

In March 2007, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2007).

This case was remanded by the Board in March 2007 for 
additional procedural development.  This was accomplished, 
and in August 2007 the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case (SSOC) 
which continued to deny the claims.  The veteran's claims 
folder has been returned to the Board for further appellate 
proceedings.


The appeal is REMANDED to the RO via the AMC.

Issues not on appeal

The veteran had previously filed claims for entitlement to 
service connection for irritable bowel syndrome (IBS), a 
bilateral knee condition and post traumatic stress disorder 
(PTSD).  However, in November 2006 she withdrew those claims.  


REMAND

Although the Board regrets remanding this case another time, 
such is necessary to ensure proper notification under the 
Veterans Claims Assistance Act of 2000 (the VCAA).

With respect to the increased rating claim, the veteran was 
sent a letter from the AMC [issued subsequent to the Board's 
March 2007 remand] dated June 12, 2007, which informed her 
that she must submit "evidence that your service-connected 
condition has gotten worse."  However, the United States 
Court of Appeals for Veterans Claims (the Court) has issued a 
recent decision which indicates such general notice will not 
suffice.  

Specifically, in Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. January 30, 2008), the Court determined that 
section § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Further, if the 
Diagnostic Codes under which the veteran is rated [former 
Diagnostic Codes 5290 and 5293 in the instant case] contain 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, slip op. at 5-6.

Accordingly, in light of Vazquez-Flores, the increased rating 
claim must be remanded for further VCAA notification.

The TDIU claim is inextricably intertwined with the increased 
rating claim.  In other words, if the disability rating for 
the veteran's service-connected spine disability is 
increased, this may impact the TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the veteran's 
TDIU claim is therefore deferred.  

These claims are therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice.  Specifically, 
the veteran should be advised of the 
evidentiary requirements for her 
increased rating claim as outlined by the 
Court in Vazquez-Flores v. Peake.  

2.  If it is required by the state of the 
record, VBA should then readjudicate the 
veteran's claims of entitlement to an 
increased disability rating for service-
connected lumbar spine degenerative disc 
disease and entitlement to TDIU.  If the 
benefits sought on appeal remain denied, 
in whole or in part, VBA should provide 
the veteran and her attorney with a SSOC 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

